Defendant Department of Education (DOE) is not entitled to *458summary judgment because there is sufficient evidence in the record to raise a question of fact as to whether it knew of a recurring dangerous condition in the fence and routinely left it unaddressed (see Uhlich v Canada Dry Bottling Co. of N.Y., 305 AD2d 107 [2003]) or whether it undertook repairs and performed them negligently (see e.g. Grossman v Amalgamated Hous. Corp., 298 AD2d 224, 226-227 [2002]).
The City is not a proper party to this action (see Bailey v City of New York, 55 AD3d 426 [2008]). Concur — Mazzarelli, J.E, Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.